Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 November 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best and Dearest Friend
St Petersburg Novbr. 25. 1814.

Your charming letter only reached me last night the roads being very bad but it came time enough to put me in high spirits and I went immediately after to a little Ball at Miss Focks were I amased myself very much and did not return untill 3 o’clock this Morning
Thank God for all the good news you gave me may he still grant us his protection and as you say turn the hearts of our enemies all my trust is in him and I have better hopes of the future than you appear to have there is a great deal in example We found it difficult to raise the spirit but once it may perhaps be more difficult to extinguish it and I never had a doubt that this spirit must be raised with such an enemy as we have, our Wars, must always be of a very different Nature from any European Wars. the nature of our Government, and the habits of the people, place us in a situation of such entire dependance on our own individual exertions, our persons, our Children, our property, are all so completely at stake, however we may despise, or condemn the measures of the Ruling party, we must in the end support it in our own defence. let us go on growling and marling as much as they please, as long as they will fight hand in hand against our implacable Foe: it is of little consequence, and success must crown the efforts of those who only fight to defend their rights.
Mr Harris informs me that M: King is appointed Secretary of War, I am rejoiced to hear it, as I believe he has talents to suit any place; and though at this moment it is a bed of thorns, I have no doubt his efforts will be crownd with success, the more arduous the task, the more glory there is in atchieving it.
Our good friend Lewis has just been with me, when ever he hears any thing like good news, he comes immediately to tell it me, and as I have several times told you I cannot sufficiently thank him for his attention—
An Englishman last night at Miss Focks, whom I have met once or twice at Mrs Krehmers, asked me, formally if you were likely to make Peace, and if affairs were not I could not already arranged. I could not help staring at the man. I have never had such a direct question put to me before— I told him you never wrote me upon business—
Last Sunday there was a Circle at Court, and contrary to established ettiquette the F. A. kissed the Empresses hand, the English Minister observing this, did the same, and our good old friend the Count followed the fashion, upon which the Empress drew on her Glove, and passed the other Gentleman without speaking. great comparisons are made in favour of the Duc de V. the Valet de Chambre came for the trunks yesterday. I got a receipt from the A.—
It is confidently said, that the Duc de Serra Capriola has had two Apoplectic Strokes, and that there is no prospect of his ever returning here. She does not know it.
I feel so fatigued from my last nights, dissippation that I am almost asleep, but sleeping, or working, I am ever your most affectionate Wife
L. C. Adams
Charles is quite Well and so Wild I find it difficult to manage him. My love to all.